—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered March 13, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 6 to 12 years, and otherwise affirmed.
Defendant’s challenges to the court’s agency charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the charge, read as a whole, conveyed the proper standards as applicable to the particular evidence in the case (see, People v Job, 87 NY2d 956; People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied 439 US 935). Since there was no evidence in the record to suggest that defendant acted as a buyer in his own right, he was not entitled to an expanded agency charge under People v Andujas (79 NY2d 113).
We find the sentence excessive to the extent indicated. Concur — Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.